          Case 1:19-cv-01124-WJ-KK Document 22 Filed 03/04/20 Page 1 of 5




                                                                          '*r#ffi*,fu::,,
                                                                          20 lliR   -l+        ll:   t-
                                                                                          AH
                                                                                                          ffi
March 3,2020



The Honorable Chief Judge William P. Johnson
U. S. District Court for the District of New Mexico
333 Lomas Blvd NW # 270
Albuquerque, New Mexico 87102



Re: Hanson v. Fenn, et al., Case No. l:19-cv-01124-WJ-KK



Dear Chief Judge Johnson:
        As the Court ordered on February 20,2020,I am re-filing the attached proposedAnswer
and Cross-Claim as an Exhibit to my pending Motion to Intervene. For the reasons set forth in
the Motion and Exhibits, it respectfully should be granted. An exhibit to this cover letter, after
brief comments, also summarizes five key recent case developments, as events both within the
case and bearing on the case from without have changed significantly since the original filing.
         Contract law is a key part of the life of law and order as socially expressed,l but the Fenn
Quest     this evidently solved Quest       begets disorder including accidental deaths, rescues,
       -
crimes, and two   pending
                                        -
                           Tenth Circuit cases. It is the aim of the action that the implied
unilateral contract-in-fact be interpreted in good faith and integrally followed all the way
through, just as I have on the Quest, and that the matter be concluded properly and as described.2

Respectfully,




Brian Erskine


t "all law, including contract, is regulatory [...] enforceable contract is a societal institution that sets the
limits within which parties may exercise some degree of control [...] Contract law also defines parties'
obligations [...J Mediating between private ordering and socialconcerns, contract is [...] an institution
that requires an array of normative choices." Jean Braucher, Contract Versus Contractarianism: The
Regulatory Role Of Contract Law,47 Washington & Lee Law Review 697 (1990),p.699.
2"eyery contract imposes upon each par:ty a duty of good faith and fair dealing in its performance and its
enforcement." Broad, but valid. Restatement (Second) of Contracts $ 205 cmt. [a] (1981)
             Case 1:19-cv-01124-WJ-KK Document 22 Filed 03/04/20 Page 2 of 5




      EXHIBIT TO COVER LETTER SUMMARIZING KEY CASE DEVELOPMENTS

            The Tenth Circuit has "historically taken a'liberal'approach to intervention and thus

favors the granting of motions to intervene.-3 The Cross-Claim addresses a kind of sleight-of-

handa      of contract law and presupposes that even institutional litigants with professional lawyers

might state that their contracts cases are exceptional.s Though I claim contractual clarity, any

ambiguity found in the contract interpretation6 might invoke contra proferentem.T

            I respectfully ask that remedy be applied   as   judged reasonable and appropdalss provided

my cross-claim meets the standard of Johnson v. City of Shelby          (I   35 S. Ct. 346 (2014)), in which



3     EnergyAll. v. Zinke,877 F.3d 1157, 1164 (1Oth Cir 2017) (citingCoal. of Ariz./N.M. Ctys.for
    "lll
Stable Econ.Growthv.    Deptof Interior,l00F.3d 837,841(1OthCir. 1996\;seeElliottlndus. Ltd. Pbhip
uBPAm.Prod.Co.,407F.3d 1091, ll03(lfthCir.2005)(theTenthCircuitgenerallyfollowsaliberal
view in allowing intervention under Rule 24(a) (citing Nat'l Farm Lines v. ICC,564 F.2d 381, 384 (lOth
Cir.1977\); UtahAss'n of Ctys. v. Clinton,255 F.3d 1246,1249 (10th Cir. 2001) ("This circuit follows 'a
somewhat liberal line in allowing intervention."') (quoting Nat'l Farm Lines v. Interstate Commerce
Comm'n,564 F.2d 381, 384 (lOth Cir. 1977))," all from Samsung Top-Load Washing Mochine Marketing,
Sales Practices, and Product Liability Litigation, MDL Case No. 5:17-ml-2792-D (U. S. District Couft,
Western District of Okla., August 2,2018).
a Prominent contracts cases turn on such questions. "The dispositive question in the present case is
simply whether Market StreetAssociates tried to trick the pension trust and succeeded in doing so. If it
did, this would be the type of opportunistic behavior in [al contractual relationship that would
violate [good faithl." Judge Richard Posner, Market Street Associates Limited Partnership v. Frey, 941 F.
2d s88 (7th Cir. l99l).

5For example, 'that the circumstances of this case are unique and that case law dealing with run-otthe-
mill [...] contracts between private parties are not dispositive or even adequate for a rule of decision." 7f-
State Generationv. Shoshone River Power,805 F.2d 351,358 (10th Cir. 1986)
6
 "A promise may be lacking, and yet the whole writing may be 'oinstinct with an obligation," imperfectly
expressed.If that is so, there is a contract." Cardozo, Benjamin; Wood u. Lucy, Lady DdV6or6on,222
N.Y. 88,91; 118 N.E.214 (N.Y. 1917).
z"[Some contracts create] a cooperative enterprise, which may to some extent place one party at the
other's mercy." Judge Richard Posner, Market Street,Id. See also Shaw u United Stotes, U. S. Court of
Federal Claims, No. l4-783C (Filed: March 3l , 2017) for applicafi on of contra proferentem doctrine.
8 Scholarly work seems mainly to concern conventional commercial contracts, but a model of cost
recovery reflecting the time value of money, amid lengthy care€r diversion, while struggling to motivate
and achieve good-faith resolution as described in the Filings, might apply a "full restitution" or "make-
whole" model, though in an open-ended unilateral contract such as the Quest there is also no typical
'otermination option." For me, the Box is enough. Victor P. Goldberg, Reckoning Contract Damages:
 Valuation of the Contract as on Assel, 75 Washington & Lee Law Review 301 (2018), p. 302.
         Case 1:19-cv-01124-WJ-KK Document 22 Filed 03/04/20 Page 3 of 5




the Supreme Court makes clear that a strict standard in describing theory of recovery does not

aply   and that what matters in pleading     ile the underlying facts and providing Defendant's

counsel with the factual basis for the Cross-Claim, which I plainly painstakingly have done.




Additionally:

1.   Another Tenth District case,e United States u Christensen, a criminal case arising from

     alleged disorderly actions in Yellowstone National Park by a participant in Defendant's

     notorious treasure quest ("Quest";,to was filed in the District of Wyoming on January 14,

     2020. The Wyoming case concerns a risky, life-saving, technical rescue reportedly

     performed on January 6 at dusk in a snowy ravine.ll The sustained, negative public safety

     implications of the Quest, expressed by police to whom I already presented and observed

     inter alio in my Filings, were thus timely validated.

2.   Case parties agreed to withdraw the original Complaint, mooting the Answer.


3.   Defendant's counsel and I conferred between February 12 and February 25,2020. The main

     topics were withdrawal of the Complaint, and thorough articulation of my evidence and

     position.




e Davis, Mark; Powell (Wyo.) Tribune, February l1,2020, https://powelltributte.com/stories/yellorvstone-
treasure-hunter-pleads-not-guilty-to-alleged-violations-of-park-rules,23 883
r0 For context, see Burnet! John; NPR, March 3,2016, https://www.npr.org/2016/03i l3/469852983/
seekin g-adv eutu re-and-gold-crack-th is-poern-and-head-outdoors

ll "Danger invites rescue. ... The wrongdoer may not have foreseen the coming of a deliverer. He is
accountable as if he had." Cardozo, Benjamin; Wagner v. Interaational Railwcry Co.,232 N.Y. 13 (N.Y.
1926), setting forth the rescue doctrine which holds negligent parties liable not only for injury to the
victim, but to [rescuers]. I am no jurisl but I observe that a favorable ruling likely would eliminate this
Quest from Tenth Circuit's docket while Defendant might beware of this doctrine.
          Case 1:19-cv-01124-WJ-KK Document 22 Filed 03/04/20 Page 4 of 5




4.   Through counsel, Defendant rejected a meeting I proposed, persisting in a frustrating pattern

     of refusing cordial outreach over roughly the past 18 and particularly 12 months, including

     through mutually trusted, prominent intermediaries, such as the CEO and publisher of a

     major regional culture and heritage periodical who also informally believes the quest solved

     (as do others, such as senior police).


5.   The U. S. Court of Federal Claims helpfully reminded, in a ruling issued during this case,

     "An implied-in-fact contract is one founded upon      a meeting of minds and is inferred, as a


     fact, from the conduct of the parties showing, in the light of the surrounding circumstances,

     their tacit understanding." The Claims Court also noted that an implied-in-fact contract must

     meet the same requirements as an express contract, including: mutuality of intent to contrac!


     lack of ambiguity in offer and acceptance; and consideration.l2 Modified only to substitute

     "performance" for "acceptance" (or perhaps "acceptance by evident performance, in

     response to a plain, unilateral offer") so as to reflect a unilateral rather than a bilateral

     contract, I apply that familiar framework to Defendant and Quest in the Cross-Claim. I

     respectfully ask for case evaluation in the lively spirit of contract law's intellectual patron,

     Benjamin Cardozo, and reflecting confidence in contractual good faith, in the spirit       of

     Richard Posner.




t2 Panther Brqnds, LLC v. United States, No. 16-1 157C (December 17,2019).
                  :iiuanrOtqsxrsserdx3lpi^tdil'IoUdEu;puarq'95r1'rlo;'alaleiPdPpquttPu=!PJ!ru'!FPvg                                  tr{:tf'v'ryeee+et{'!ee!*4'Ev't{l'
                            Case 1:19-cv-01124-WJ-KK Document 22 Filed 03/04/20 Page 5 of 5

                                                                                                                                         ,-
                                                                                                                                         ,t




                                                                  l.g
                                                                      =
                                                                      F



                                                                                                                                                i-\
                                   -
                                                  '3r! E:X
                                                       5iH
                                                                                                                                                I
                                                                                                                                               v\
if*
 f#s fr;              co$
                                    I-

                                    ---
                                  :.-.,
                                   L


                                   --
                                   E
                                                        b o.iul
                                                        r-l
                                                                                                                                               -3
                                                                                                                                                  \J
                                                                                                                                                      @

                                                        r-l           "
 ffi8s                            .-d
                                     -=
                                   "--
                                     --
                                    -d




                                     :_
                                                        r-l
                                                        r\-
                                                        EO
                                                                                            =
                                                                                            L

                                                                                            i.j
                                                                                            tr
                                                                                            =z
               ...:                  -.'
                                     -r
                                                        rr
                                                                                            ?o
                                                                                            a>
                                                                  HE                        Q.z
                                     --
                                     ET
                                   -r-
                                                        !-l                                nX
:-E                                  --
                                     -ra                L.J
:t                                   --_                          =tb                                          q



#,'
-
--
                                    :--
                                   IE.
                                  -E-
                                                        L.J
                                                                  N
                                                                                                               tr
                                                                                                                o
-N
                                 r--
                                   ---
                                   -                                                                           ,)
     INffi,                       --
                                                                                   IIEg,
                                 (t                                                                                                      \J
                                                                                                                                                                         l;
                                                                                                                                                                              o
         .-l                                                                                                                       ilr                         c\             d
         da
         r4
         p                       #'.        6            t                         IEEgg        si
                                                                                                pE
                                                                                                  6
                                                                                                  d                 ;l !'.
                                                                                                                        ta
                                                                                                                         r5
                                                                                                                                   iuI E
                                                                                                                                       R ry
                                                                                                                                                                          6
                                                                                                                                                                              A
                                                                                                                                                                              o
                                                                                                                                                                              =Go

         I
                                 EI
                                            x;                                                ^t
                                                                                                o6
                                                                                                   n                ]U
                                                                                                                    'rC ,.; ?
                                                                                                                                                                              o
                                                                                                                                                                              E
                                                                                                                                                                                                                   e
         d                                   2
                                             o          5lr:v                      I;EEE      S's     E
                                                                                                                    Iqi                                                   ld
                                                                                                                                                                              o
                                                                                                                                                                              o
                                                                                                                                                                                                                   ,=2
                                                        nq.:i                      EEgE                             )
                                                                                                                        $s-J
                                             I                                                                                                                            G
                                                                                              -EE;
         E
         u
                                             &
                                                                                              .3EE                  'l- t-'(
                                                                                                                    E
                                                                                                                                                  S            tu         o
                                                                                                                                                                          =                                        ,G)3,
                                                                                                                                                                                                                   q6
                                A:'              \r     nn$
                                                                                   I$gF       Egb

                                                                                             fisg
                                                                                                                         t.t       *k{            A
                                                                                                                                                               o
                                                                                                                                                                          !
                                                                                                                                                                          o
         p                                                                         6FiE 3JB                             k                                                                                          Clr tn
                                                                                                                                   r? s?
                                                                                                                                                                          E E
                                                                                                                                                                                    El
                                                                                        6:}                                                                              !
                                                                                                                                                                                                                   O-l!
                                                        DS:
                                                                                                                                                                          o
                                                                                                                        ,t\
                                            e Lzt
                                                 it                                          EgE
                                                                                                                        v)
                                                                                                                                     - JU
                                                                                                                                        \
                                                                                                                                                  {o-
                                                                                                                                                 i-. 6
                                                                                                                                                                         F
                                                                                                                                                                          G
                                                                                                                                                                           o
                                                                                                                                                                         o c
                                                                                                                                                                         A o
                                                                                                                                                                           o                                       Cn=t
                                                                                             -'gEi                                 \rsUO                                 o                                         _, LL
                                                              il$ "Q
                                            a f ..
                                            t                                                                                      ,rr_ ,
                                                                                                                                              "l \_                      D c                                       Jg
                                 {&
                                                 -"/-
                                                        ar                         Ef$8,                                s,                                                 !

                                                                                                                               [ili8,*
                                                                                                                                                          _,

                                            $q          C6        \1)
                                                                                   E EE;B ;
                                                                                                                    ({t        I
                                                                                                                                                                         o 3
                                                                                                                                                                         oa
                                                                                                                                                                          !         C

                                            E.^
                                            )l.rJ       u(N                               ,Ae!
                                                                                   gi$rr trtru
                                                                                                  F3j
                                                                                                                    5 d ffi Bojoo
                                                                                                                                                                         !
                                                                                                                                                                         o
                                                                                                                                                                         o,
                                                                                                                                                                                                                   Efr'
                                                                                                                                                                         E,
                                                                                                                                                                                                                   cn*
                                                                                                                                                                                                                   i,r!.
                                                                  TtulDtullor Smuns 0uuH ito t€d II$od
                                                                                                                                                  :"e                                    ul                        -rlL
                                                                     L.;       (       \.                 (.
                                                                                                                                         l"r,t
                                                                                                                                              F'.,'             j-                       n                         tsff
                                                                                                                                              16'    ,.tr       .?,                      )                         9,Q'
                                                                                                                                              #r+"''                                                               >o'
                                                                                                                                              ,#
                                                                                                                                              #sH
     {
                                                                    <r
                                                                     rc>'.r€
                                                                                                                                     ,?1                            ''   'tl
                                                                                                                                                                                                    :#r
                                                                                                                                                                                                   lo
     ts
     |t,
     P
                              F            .O=_                                                                                      i;.
                                                                                                                                     <oo
                                                                                                                                     6EH_
                                                                                                                                                                                              'x
                                                                                                                                                                                              :N
                                                                                                                                                                                                   oi
                                                                                                                                                                                                   ro
                                                                                                                                                                                                         '-i
                                                                                                                                                                                                         --
                                                                                                                                                                                                          4
                                                                                                                                                                                                          Ii-il
                                                                                                                                                                                                                       tO
                                                                                                                                                                                                                       o
                                                                                                                                                                                                                       .o
     l                                                        g                                                                      Ere                       tI                                         -
                              =.uI
                                                                                                                                                                                                         -:l-t:.    l'(],
                                                                                                                                     iJu                                                           ,6
                                                                                                                                                                                                   o
                                                                                                                                                                                                         .-.4          E
     :sI                                                                                                                             io r.
                                                                                                                                                               flfrr                               *                   o
                                                                                                                                                                                               .     --                ,-
     *                                                                                                                               EHT                                                           1,O

                                                                                                                                                                                                   o                   o
     v,
     $                        T=E i                                                                                                  n63
                                                                                                                                     3E;                       ffi                              .i
                                                                                                                                                                                                   N -
                                                                                                                                                                                                   ---
                                                                                                                                                                                              -ra --
                                                                                                                                                                                                     -
                                                                                                                                                                                                                       o
                                                                                                                                                                                                                       o
